Notice of Allowance

Response to Arguments

Applicant’s arguments filed on January 13, 2022, with respect to claim(s) 1, 28 and 29 have been fully considered [see applicant’s arguments pg. 2-3]. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claim 1, 28 and 29, Guba et al. (US-9,338,605) teaches a vehicle tag for providing motion data from a vehicle to a server [fig. 1 elements 75 and 180, col. 12 L. 33-42, col. 16 L. 31-35].
Gutierrez et al. (US-2015/0177362) teaches a vehicle tag in communication with a mobile device [fig. 1 and fig. 2].
However, the prior art does not teach by either anticipation or combination the following limitation: use the established connection to communicate information representative of at least some of the generated motion data to an app or other process running on the mobile device in the vehicle, for forwarding to the server along with an .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685